                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

KENNETH CLAY,                     :
                                  :
                  Petitioner,     :
                                  :
            v.                    :
                                  :              No. 4:17-cv-00105-CDL-MSH
                                  :
JODY DILLARD,                     :
Chief Probation Officer,          :
                                  :
                  Respondent.     :
___________________________ _____ :

                                         ORDER

       Petitioner Kenneth Clay has filed two motions for leave to appeal in forma pauperis

in this action. Mot. for Leave to Appeal In Forma Pauperis, Oct. 15, 2018, ECF No. 78;

Mot. for Leave to Appeal In Forma Pauperis, Nov. 6, 2018, ECF No. 79. Petitioner has

also filed a document (ECF No. 75), which the United States Court of Appeals for the

Eleventh Circuit has construed as a tolling motion for reconsideration.        See Clay v.

Dillard, Case No. 18-14253-E (11th Cir. Nov. 1, 2018).

       With regard to the construed motion for reconsideration, under the Local Rules,

motions for reconsideration are not to “be filed as a matter of routine practice” and

generally must be filed within fourteen days of entry of the order for which reconsideration

is sought. M.D. Ga. Local R. 7.6. Moreover, reconsideration is only appropriate when

“(1) there has been an intervening change in the law; (2) new and previously unavailable

evidence has been discovered through the exercise of due diligence; or (3) the court made

a clear error of law.” Fla. Found. Seed Producers, Inc. v. Ga. Farms Servs., Inc., 977 F.
Supp. 2d 1336, 1337 (M.D. Ga. 2013).

          Here, Petitioner objects that the United States Magistrate Judge closed the case

without considering Petitioner’s motions for reconsideration. Brief 1, Oct. 18, 2018, ECF

No. 75. Petitioner’s motions for reconsideration (ECF Nos. 62 and 631), however, were

construed as objections to the Magistrate Judge’s Report and Recommendation and were

considered by this Court in deciding whether to adopt the Magistrate Judge’s Report and

Recommendation and dismiss the petition. See Order, Sept. 28, 2018, ECF No. 67 (“The

Court considered Petitioner’s objections to the Report and Recommendation, which the

Petitioner describes as a motion for reconsideration, and finds that they lack merit.”).

Thus, to the extent that Petitioner is seeking reconsideration through ECF No. 75, he has

not identified any basis for reconsideration and that motion is DENIED.

          With regard to Petitioner’s motions for leave to appeal in forma pauperis, the United

States Magistrate Judge found that Petitioner had not made a substantial showing of the

denial of a constitutional right and recommended that this Court deny a certificate of

appealability in its final order. R. & R. 7, ECF No. 61. Thereafter, this Court adopted

the Magistrate Judge’s Report and Recommendation, including the recommendation that a

certificate of appealability be denied. Order Adopting R. & R., ECF No. 67.

          Petitioner attached to his first motion for leave to appeal in forma pauperis (ECF

No. 78) a “motion for reconsideration,” which presents due process and equal protection

arguments identical to those raised in his earlier motions for reconsideration. As noted



1
    These two documents raised identical issues, and thus, they are addressed together.
                                                2
above, this Court considered those arguments and found that they lack merit. To the

extent that Petitioner presents them to ask the Court to reconsider its previous order,

Petitioner has again not identified a basis for reconsideration. See Fla. Found. Seed

Producers, 977 F. Supp. 2d at 1337. Likewise, Petitioner does not identify any basis in

his second motion for leave to appeal in forma pauperis (ECF No. 79) for granting a

certificate of appealability. Accordingly, a certificate of appealability has been, and

remains, DENIED.

      Finally, because Petitioner has been denied a certificate of appealability, his motions

to proceed in forma pauperis on appeal are also DENIED as MOOT.

      SO ORDERED, this 7th day of November, 2018.



                                           s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                             3
